Name: Council Regulation (EEC) No 4264/88 of 13 December 1988 on the application of Decision No 1/88 of the EEC-Cyprus Association Council amending, as a consequence of the introduction of the harmonized system, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  European construction;  executive power and public service;  European Union law;  Europe;  tariff policy
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 378/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4264/88 of 13 December 1988 on the application of Decision No 1/88 of the EEC-Cyprus Association Council amending, as a consequence of the introduction of the harmonized system, the Protocol concerning the definition of the concept of 'originating products' and methods of adminis ­ trative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus (l) was signed on 19 December 1972 ; Whereas, by virtue of Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the above Agreement, the EEC-Cyprus Association Council has adopted Decision No 1 /88 amending the said Protocol ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 /88 of the EEC-Cyprus Association Council shall apply in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1988 . For the Council The President K. PAPANAYOTOU C) OJ No L 133, 21 . 5 . 1973 , p. 2 .